
	
		I
		111th CONGRESS
		1st Session
		H. R. 4039
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2009
			Mr. Dent (for
			 himself, Mr. Lee of New York, and
			 Mr. Tiberi) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve the medical justice system by
		  encouraging the prompt and fair resolution of disputes, enhancing the quality
		  of care, ensuring patient access to health care services, fostering
		  alternatives to litigation, and combating defensive medicine, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ending Defensive Medicine and
			 Encouraging Innovative Reforms Act of 2009.
		2.Table of
			 contentsThe table of contents
			 is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Nationwide Reforms
				Subtitle A—In General
				Sec. 101. Authorization of payment of future damages to
				claimants in health care lawsuits.
				Sec. 102. Fair Share Rule.
				Sec. 103. Certificate of Merit.
				Sec. 104. Practice guidelines.
				Sec. 105. Payment determination.
				Sec. 106. Definitions.
				Subtitle B—Safety Net Providers
				Sec. 121. Protection for emergency and related services
				furnished pursuant to EMTALA.
				Subtitle C—Community health center volunteers 
				Sec. 131. Protection for health center volunteer
				practitioners.
				Subtitle D—Disaster Relief Volunteers
				Sec. 141. Protection for disaster relief
				volunteers.
				Title II—State Reform Incentives
				Sec. 201. Public Health Service Act amendment.
			
		INationwide
			 Reforms
			AIn
			 General
				101.Authorization
			 of payment of future damages to claimants in health care lawsuits
					(a)Compensating
			 Patient InjuryIn any health care lawsuit, if an award of future
			 damages, without reduction to present value, equaling or exceeding $50,000 is
			 made against a party with sufficient insurance or other assets to fund a
			 periodic payment of such a judgment, the court shall, at the request of any
			 party, enter a judgment ordering that the future damages be paid by periodic
			 payments. In any health care lawsuit, the court may be guided by the Uniform
			 Periodic Payment of Judgments Act promulgated by the National Conference of
			 Commissioners on Uniform State Laws.
					(b)ApplicabilityThis
			 section applies to all actions which have not been first set for trial or
			 retrial before the date of enactment of this Act.
					102.Fair Share
			 RuleIn any health care
			 lawsuit, each party shall be liable for that party’s several share of any
			 damages only and not for the share of any other person. Each party shall be
			 liable only for the amount of damages allocated to such party in direct
			 proportion to such party’s percentage of responsibility. Whenever a judgment of
			 liability is rendered as to any party, a separate judgment shall be rendered
			 against each such party for the amount allocated to such party. For purposes of
			 this section, the trier of fact shall determine the proportion of
			 responsibility of each party for the claimant’s harm.
				103.Certificate of
			 Merit
					(a)Preliminary
			 procedureWithin 30 days of
			 the filing of a health care lawsuit, the court shall appoint a qualified
			 specialist whose appointment is agreed to by one qualified specialist chosen by
			 the claimant and one qualified specialist chosen by the defendant. If a
			 qualified specialist is not agreed to by the qualified specialist chosen by the
			 claimant and the qualified specialist chosen by the defendant within such 30
			 days, then the court shall appoint such qualified specialist at its discretion.
			 The qualified specialist appointed by the court shall, within 45 days of such
			 appointment, submit to the court an affidavit that includes such specialist’s
			 statement of opinion whether, based on a review of the available medical record
			 and other relevant material, there is a reasonable and meritorious cause for
			 the filing of the action against the defendant. If such specialist does not
			 submit such affidavit to the court within 45 days of such appointment, the
			 court shall dismiss such health care lawsuit. Such affidavit shall also contain
			 a statement by the qualified specialist of specific breaches in the standard of
			 care and the approximate negligence causation. Such affidavit shall not be
			 admissible in any health care lawsuit or other court proceedings, or any
			 arbitration proceeding. However, such affidavit, and information relevant to
			 the determinations made by such specialist in such affidavit, shall be
			 discoverable by the plaintiff and the defendant. In the case of multiple
			 defendants, a separate affidavit shall be required for each defendant. The
			 court shall set a reasonable fee that shall be paid by the claimant for the
			 preparation of such affidavit by such qualified specialist. The plaintiff’s
			 attorney shall be given 90 days to obtain the certificate of merit affidavit in
			 cases where the period to file the claim is due to expire because of the
			 statute of limitations. If a case is filed without a certificate of merit
			 affidavit, dismissal of the case is automatic without an extension permitted
			 under the applicable statute of limitation exemption provision.
					(b)Loser
			 paysIn a health care
			 lawsuit, in the event the statement of opinion by a qualified specialist
			 appointed by the court in an affidavit is that there is no reasonable and
			 meritorious cause for the filing of the action against the defendant, and the
			 claimant does not substantially prevail by judgment, settlement, mediation,
			 arbitration, or any other form of alternative dispute resolution, the court
			 shall order the claimant, or such claimant’s attorneys, to pay the costs and
			 reasonable attorneys fees incurred by the defendant as a direct result of the
			 health care lawsuit in which such qualified specialist’s opinion was filed.
			 Claimants and their attorneys shall share liability for such costs and
			 reasonable attorneys fees incurred, as determined by the court in the interests
			 of justice.
					(c)DefinitionIn
			 this section, the term qualified specialist means, with respect
			 to a health care lawsuit—
						(1)a
			 health care professional who—
							(A)is appropriately credentialed or licensed
			 in one or more States to deliver health care services;
							(B)typically treats
			 the diagnosis or condition or provides the type of treatment under
			 review;
							(C)can demonstrate by
			 competent evidence that, as a result of training, education, knowledge, and
			 experience in the evaluation, diagnosis, and treatment of the disease or injury
			 which is the subject matter of the lawsuit against the defendant, the health
			 care professional is substantially familiar with applicable standards of care
			 and practice on the date of the incident as they relate to the act or omission
			 which is the subject of the lawsuit; and
							(D)has not been out of practice for more than
			 5 consecutive years; and
							(2)if the claim in the health care lawsuit
			 involved treatment that is recommended or provided by a physician (allopathic
			 or osteopathic), with respect to issues of negligence concerning such
			 treatment, a physician whose medical specialty or subspecialty is the same as
			 the defendant’s or in addition to a showing of substantial familiarity in
			 accordance with this section, there is a showing that the standards of care and
			 practice in the two specialty or subspecialty fields are similar.
						104.Practice
			 guidelinesNotwithstanding any
			 other provision of Federal, State, or local law the following shall
			 apply:
					(1)In a health care lawsuit or proceeding
			 brought against a health care provider, such provider shall not be liable for
			 the care provided if, in delivering such care, such provider acted consistent
			 with accepted clinical practice guidelines established by the specialty of
			 which the defendant is board certified or if guidelines established by the
			 specialty are not available, accepted clinical practice guideline listed in the
			 National Guideline Clearinghouse. Non-compliance with accepted clinical
			 practice guidelines established by the specialty of which the defendant is
			 board certified, or if guidelines established by the specialty are not
			 available, accepted clinical practice guidelines listed in the National
			 Guideline Clearinghouse shall not, in a health care lawsuit or proceeding
			 brought against a health care provider, constitute a breach of the applicable
			 medical standard of care, or be otherwise admissible to prove a breach of the
			 standard of care, negligence or other tortious conduct.
					(2)Compliance or
			 non-compliance with regulations, directives, or guidelines established by or on
			 behalf of the Secretary of Health and Human Services pursuant to authority set
			 forth in title XVIII of the Social Security Act (42 U.S.C. 1395–1395ccc) shall
			 not, in a health care lawsuit or proceeding brought against a health care
			 provider, constitute a breach of the medical standard of care, or be otherwise
			 admissible to prove a breach of the medical standard of care, negligence or
			 other tortious conduct.
					(3)Compliance or
			 non-compliance with regulations, directives, or guidelines established by or on
			 behalf of the Secretary of Health and Human Services or any State official or
			 entity administering Medicaid programs under title XIX of the Social Security
			 Act (42 U.S.C. 1396–1396v) and Children’s Health Insurance Programs under title
			 XXI of the Social Security Act (42 U.S.C. 1397aa–1397jj) shall not, in a health
			 care lawsuit or proceeding brought against a health care provider, constitute a
			 breach of the applicable medical standard of care, or be otherwise admissible
			 to prove a breach of the standard of care, negligence or other tortious
			 conduct.
					(4)Compliance or
			 non-compliance with Comparative Effectiveness Research and any regulations,
			 directives, or guidelines based in whole or in part upon such research shall
			 not, in a health care lawsuit or proceeding brought against a health care
			 provider, constitute a breach of the applicable medical standard of care, or be
			 otherwise admissible to prove the medical standard of care, negligence or other
			 tortious conduct.
					105.Payment
			 determinationNotwithstanding
			 any other provision of Federal, State, or local law the following shall
			 apply:
					(1)Evidence of
			 payments and reimbursements made to health care providers pursuant to title
			 XVIII of the Social Security Act (42 U.S.C. 1395–1395ccc) and evidence of
			 payment rates, payment mechanisms, and payment policies established on or
			 behalf of the Secretary of Health and Human Services for services provided
			 pursuant to the programs set forth in title XVIII of the Social Security Act
			 (42 U.S.C. 1395–1395ccc) shall not, in a health care lawsuit or proceeding
			 brought against a health care provider, constitute a determination that a
			 health care provider has or has not met the medical standard of care or be
			 otherwise admissible to prove breach of the medical standard of care,
			 negligence or other tortious conduct.
					(2)Compliance or
			 non-compliance with payment rates, payment mechanisms, or payment policies
			 established by or on behalf of the Secretary of Health and Human Services or
			 any State official or entity administering Medicaid programs under title XIX of
			 the Social Security Act (42 U.S.C. 1396–1396v) and Children’s Health Insurance
			 Programs under title XXI of the Social Security Act (42 U.S.C. 1397aa–1397jj)
			 shall not, in a health care lawsuit or proceeding brought against a health care
			 provider, constitute a determination that a health care provider has or has not
			 met the applicable medical standard of care or be otherwise admissible to prove
			 a breach of the medical standard of care, negligence or other tortious
			 conduct.
					106.DefinitionsIn this subtitle:
					(1)Health care
			 lawsuitThe term health care lawsuit means any
			 health care liability claim concerning the provision of health care goods or
			 services or any medical product affecting interstate commerce, or any health
			 care liability action concerning the provision of health care goods or services
			 or any medical product affecting interstate commerce, brought in a State or
			 Federal court or pursuant to an alternative dispute resolution system, against
			 a health care provider, a health care organization, or the manufacturer,
			 distributor, supplier, marketer, promoter, or seller of a medical product,
			 regardless of the theory of liability on which the claim is based, or the
			 number of claimants, plaintiffs, defendants, or other parties, or the number of
			 claims or causes of action, in which the claimant alleges a health care
			 liability claim. Such term does not include a claim or action which is based on
			 criminal liability; which seeks civil fines or penalties paid to Federal,
			 State, or local government; or which is grounded in antitrust.
					(2)ClaimantThe term claimant means any
			 person who brings a health care lawsuit, including a person who asserts or
			 claims a right to legal or equitable contribution, indemnity, or subrogation,
			 arising out of a health care liability claim or action, and any person on whose
			 behalf such a claim is asserted or such an action is brought, whether deceased,
			 incompetent, or a minor.
					(3)Health care
			 providerThe term ‘health
			 care provider’ means any person or entity—
						(A)required by State
			 or Federal law or regulations to be licensed, registered, or certified to
			 provide health care services; and
						(B)being either so
			 licensed, registered, or certified, or exempted from such requirement by other
			 law or regulation.
						BSafety Net
			 Providers
				121.Protection for
			 emergency and related services furnished pursuant to EMTALASection 224(g) of the Public Health Service
			 Act (42 U.S.C. 233(g)) is amended—
					(1)in paragraph (4),
			 by striking An entity and inserting Subject to paragraph
			 (6), an entity; and
					(2)by adding at the
			 end the following:
						
							(6)(A)For purposes of this
				section—
									(i)an entity described in subparagraph
				(B) shall be considered to be an entity described in paragraph (4); and
									(ii)the provisions of this section
				shall apply to an entity described in subparagraph (B) in the same manner as
				such provisions apply to an entity described in paragraph (4), except
				that—
										(I)notwithstanding paragraph (1)(B), the
				deeming of any entity described in subparagraph (B), or of an officer,
				governing board member, employee, contractor, or on-call provider of such an
				entity, to be an employee of the Public Health Service for purposes of this
				section shall apply only with respect to items and services that are furnished
				to an individual pursuant to section 1867 of the Social Security Act and to
				post stabilization services (as defined in subparagraph (D)) furnished to such
				an individual;
										(II)nothing in paragraph (1)(D) shall be
				construed as preventing a physician or physician group described in
				subparagraph (B)(ii) from making the application referred to in such paragraph
				or as conditioning the deeming of a physician or physician group that makes
				such an application upon receipt by the Secretary of an application from the
				hospital or emergency department that employs or contracts with the physician
				or group, or enlists the physician or physician group as an on-call
				provider;
										(III)notwithstanding paragraph (3), this
				paragraph shall apply only with respect to causes of action arising from acts
				or omissions that occur on or after January 1, 2010;
										(IV)paragraph (5) shall not apply to a
				physician or physician group described in subparagraph (B)(ii);
										(V)the Attorney General, in consultation
				with the Secretary, shall make separate estimates under subsection (k)(1) with
				respect to entities described in subparagraph (B) and entities described in
				paragraph (4) (other than those described in subparagraph (B)), and the
				Secretary shall establish separate funds under subsection (k)(2) with respect
				to such groups of entities, and any appropriations under this subsection for
				entities described in subparagraph (B) shall be separate from the amounts
				authorized by subsection (k)(2);
										(VI)notwithstanding subsection (k)(2), the
				amount of the fund established by the Secretary under such subsection with
				respect to entities described in subparagraph (B) may exceed a total of
				$10,000,000 for a fiscal year; and
										(VII)subsection (m) shall not apply to
				entities described in subparagraph (B).
										(B)An entity described in this
				subparagraph is—
									(i)a hospital or an emergency
				department to which section 1867 of the Social Security Act applies; and
									(ii)a physician or physician group
				that is employed by, is under contract with, or is an on-call provider of such
				hospital or emergency department, to furnish items and services to individuals
				under such section.
									(C)For purposes of this paragraph, the
				term on-call provider means a physician or physician group
				that—
									(i)has full, temporary, or locum
				tenens staff privileges at a hospital or emergency department to which section
				1867 of the Social Security Act applies; and
									(ii)is not employed by or under
				contract with such hospital or emergency department, but agrees to be ready and
				available to provide services pursuant to section 1867 of the Social Security
				Act or post stabilization services to individuals being treated in the hospital
				or emergency department with or without compensation from the hospital or
				emergency department.
									(D)For purposes of this paragraph, the
				term post stabilization services means, with respect to an
				individual who has been treated by an entity described in subparagraph (B) for
				purposes of complying with section 1867 of the Social Security Act, services
				that are—
									(i)related to the condition that was
				so treated; and
									(ii)provided after the individual is
				stabilized in order to maintain the stabilized condition or to improve or
				resolve the condition of the individual.
									(E)(i)Nothing in this
				paragraph (or in any other provision of this section as such provision applies
				to entities described in subparagraph (B) by operation of subparagraph (A))
				shall be construed as authorizing or requiring the Secretary to make payments
				to such entities, the budget authority for which is not provided in advance by
				appropriation Acts.
									(ii)The Secretary shall limit the total
				amount of payments under this paragraph for a fiscal year to the total amount
				appropriated in advance by appropriation Acts for such purpose for such fiscal
				year. If the total amount of payments that would otherwise be made under this
				paragraph for a fiscal year exceeds such total amount appropriated, the
				Secretary shall take such steps as may be necessary to ensure that the total
				amount of payments under this paragraph for such fiscal year does not exceed
				such total amount
				appropriated.
									.
					CCommunity health
			 center volunteers 
				131.Protection for
			 health center volunteer practitioners
					(a)In
			 GeneralSection 224 of the Public Health Service Act (42 U.S.C.
			 233) is amended—
						(1)in subsection
			 (g)(1)(A)—
							(A)in the first
			 sentence, by striking or employee and inserting employee,
			 or (subject to subsection (k)(4)) volunteer practitioner; and
							(B)in the second
			 sentence, by inserting and subsection (k)(4) after
			 subject to paragraph (5); and
							(2)in each of
			 subsections (g), (i), (j), (k), (l), and (m)—
							(A)by striking the
			 term employee, or contractor each place such term appears and
			 inserting employee, volunteer practitioner, or
			 contractor;
							(B)by striking the
			 term employee, and contractor each place such term appears and
			 inserting employee, volunteer practitioner, and
			 contractor;
							(C)by striking the
			 term employee, or any contractor each place such term appears
			 and inserting employee, volunteer practitioner, or contractor;
			 and
							(D)by striking the
			 term employees, or contractors each place such term appears and
			 inserting employees, volunteer practitioners, or
			 contractors.
							(b)Applicability;
			 DefinitionSection 224(k) of the Public Health Service Act (42
			 U.S.C. 233(k)) is amended by adding at the end the following paragraph:
						
							(4)(A)Subsections (g) through
				(m) apply with respect to volunteer practitioners beginning with the first
				fiscal year for which an appropriations Act provides that amounts in the fund
				under paragraph (2) are available with respect to such practitioners.
								(B)For purposes of subsections (g)
				through (m), the term volunteer practitioner means a
				practitioner who, with respect to an entity described in subsection (g)(4),
				meets the following conditions:
									(i)In the State involved, the
				practitioner is a licensed physician, a licensed clinical psychologist, or
				other licensed or certified health care practitioner.
									(ii)At the request of such entity, the
				practitioner provides services to patients of the entity, at a site at which
				the entity operates or at a site designated by the entity. The weekly number of
				hours of services provided to the patients by the practitioner is not a factor
				with respect to meeting conditions under this subparagraph.
									(iii)The practitioner does not for the
				provision of such services receive any compensation from such patients, from
				the entity, or from third-party payers (including reimbursement under any
				insurance policy or health plan, or under any Federal or State health benefits
				program).
									.
					DDisaster Relief
			 Volunteers
				141.Protection for
			 disaster relief volunteers
					(a)Liability of
			 disaster relief volunteersA disaster relief volunteer shall not
			 be liable for any injury (including personal injury, property damage or loss,
			 and death) caused by an act or omission of such volunteer in connection with
			 such volunteer’s providing or facilitating the provision of disaster relief
			 services if—
						(1)the injury was not
			 caused by willful, wanton, or reckless misconduct by the volunteer; and
						(2)the injury was not
			 caused by the volunteer’s operating a motor vehicle, vessel, aircraft, or other
			 vehicle for which the state requires the operator or the owner of the vehicle,
			 craft, or vessel to—
							(A)possess an
			 operator’s license; or
							(B)maintain
			 insurance.
							(b)Liability of
			 employer or partner of disaster relief volunteerAn employer or
			 business partner of a disaster relief volunteer shall not be liable for any act
			 or omission of such volunteer in connection with such volunteer’s providing or
			 facilitating the provision of disaster relief services.
					(c)Liability of
			 host or enabling person, entity, or organizationA person or
			 entity, including a governmental entity, that works with, accepts services
			 from, or makes its facilities available to a disaster relief volunteer to
			 enable such volunteer to provide disaster relief services shall not be liable
			 for any act or omission of such volunteer in connection with such volunteer’s
			 providing such services.
					(d)Liability of
			 nonprofit organizationsA nonprofit organization shall not be
			 liable for any injury (including personal injury, property damage or loss, and
			 death) caused by an act or omission in connection with such nonprofit
			 organization’s providing or facilitating the provision of disaster relief
			 services if the injury was not caused by willful, wanton, or reckless
			 misconduct by the nonprofit organization.
					(e)Liability of
			 governmental and intergovernmental entities for donations of disaster relief
			 goodsA governmental or intergovernmental entity that donates to
			 an agency or instrumentality of the United States disaster relief goods shall
			 not be liable for any injury (including personal injury, property damage or
			 loss, and death) caused by such donated goods if the injury was not caused by
			 willful, wanton, or reckless misconduct by such governmental or
			 intergovernmental entity.
					(f)Limitation on
			 Punitive and Noneconomic Damages Based on Actions of Disaster Relief Volunteers
			 and Governmental Donors
						(1)Punitive
			 damagesUnless the claimant establishes by clear and convincing
			 evidence that its damages were proximately caused by willful, wanton, or
			 reckless misconduct by either—
							(A)a disaster relief
			 volunteer in any civil action brought for injury caused by the volunteer’s
			 providing or facilitating the provision of disaster relief services; or
							(B)a governmental or
			 intergovernmental entity in any civil action brought for injury caused by
			 disaster relief goods donated by such governmental or intergovernmental
			 entity;
							punitive
			 damages may not be awarded in any civil action against such a volunteer or
			 governmental entity.(2)Noneconomic
			 damages
							(A)General
			 ruleIn any civil action brought against—
								(i)a
			 disaster relief volunteer for injury caused by such volunteer’s providing or
			 facilitating the provision of disaster relief services; or
								(ii)a
			 governmental or intergovernmental entity for injury caused by disaster relief
			 goods donated by such governmental entity;
								liability
			 for noneconomic loss, if permitted under subsection (a) or (e) of this section,
			 shall be determined in accordance with this subparagraph.(B)Amount of
			 liability(i)The amount of
			 noneconomic loss allocated to the disaster relief volunteer or governmental or
			 intergovernmental entity defendant shall be in direct proportion to the
			 percentage of responsibility of that defendant (determined in accordance with
			 clause (ii)) for the harm to the claimant with respect to which that defendant
			 is liable. The court shall render a separate judgment against each defendant in
			 an amount determined pursuant to this section.
								(ii)For
			 purposes of determining the amount of noneconomic loss allocated to a
			 defendant, the trier of fact shall determine the percentage of responsibility
			 of each person or entity responsible for the claimant’s harm, whether or not
			 such person or entity is a party to the action.
								(g)ConstructionNothing
			 in this section shall be construed to abrogate or limit any protection that a
			 volunteer, as defined in the Volunteer Protection Act of 1997 (42 U.S.C. 14501
			 et seq.), may be entitled to under that Act. Neither shall anything in this
			 section be construed to confer any private right of action or to abrogate or
			 limit any protection with respect to either liability or damages that any
			 disaster relief volunteer or governmental or intergovernmental entity may be
			 entitled to under any other provision of law.
					(h)Supplemental
			 declarationIf a Disaster Declaration is issued, the President,
			 the Secretary of Health and Human Services, or the Secretary of Homeland
			 Security may issue a Supplemental Declaration under this section.
						(1)Temporal
			 effectSuch Supplemental Declaration may provide that, for
			 purposes of this section, such Disaster Declaration shall have such temporal
			 effect as the President or the Secretary may deem necessary or appropriate to
			 further the public interest, including providing that such Disaster Declaration
			 shall have an effective date earlier than the date of the declaration or
			 determination of such Disaster Declaration.
						(2)Geographic and
			 other conditionsSuch Supplemental Declaration may provide that,
			 for purposes of this section, such Disaster Declaration shall have such
			 geographic or other conditions as the President or the Secretary may deem
			 necessary or appropriate to further the public interest.
						(i)Licensing,
			 certification, and authorizationThis section shall not apply to
			 a disaster relief volunteer where the disaster relief service such volunteer
			 provides is of a type that generally requires a license, certificate, or
			 authorization, and the disaster relief volunteer lacks such license,
			 certificate, or authorization, unless—
						(1)such volunteer is
			 licensed, certified, or authorized to provide such services in any State to the
			 extent required, if any, by the appropriate authorities of that State, even if
			 such State is not the State in which the disaster relief volunteer provides
			 disaster relief services; or
						(2)otherwise
			 specified in a Disaster Declaration or Supplemental Declaration under this
			 section.
						(j)DefinitionsFor
			 purposes of this section:
						(1)The term
			 Disaster Declaration means—
							(A)a public health
			 emergency declaration by the Secretary of Health and Human Services under
			 section 319 of the Public Health Service Act (42 U.S.C. 247d);
							(B)a declaration of a
			 public health emergency or a risk of such emergency as determined by the
			 Secretary of Homeland Security in accordance with clause (i) or clause (ii) of
			 section 2811(b)(3)(A) of such Act (42 U.S.C. 300hh–11(b)(3)(A)) and section
			 503(5) of the Homeland Security Act of 2002 (6 U.S.C. 313(5)); or
							(C)an emergency or
			 major disaster declaration by the President under section 401 or 501 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170
			 or 5191).
							(2)The term
			 disaster relief volunteer means an individual who provides
			 disaster relief services in connection with a Disaster Declaration without
			 expectation or receipt of compensation in exchange for providing such
			 services.
						(3)The term
			 disaster relief services means services or assistance provided
			 in preparation for, response to, or recovery from any event that is the subject
			 of a Disaster Declaration, including but not limited to health, medical, fire
			 fighting, rescue, reconstruction, and any other services or assistance
			 specified by a Supplemental Declaration under this section as necessary or
			 desirable to prepare for, respond to, or recover from an event that is the
			 subject of a Disaster Declaration.
						(4)The term
			 disaster relief good means either—
							(A)those goods
			 provided in preparation for, response to, or recovery from any event that is
			 the subject of a Disaster Declaration and reasonably necessary to such
			 preparation, response, or recovery; or
							(B)those goods
			 defined by a Disaster Declaration or Supplemental Declaration under this
			 section.
							(5)The term
			 noneconomic loss means losses for physical and emotional pain,
			 suffering, inconvenience, physical impairment, mental anguish, disfigurement,
			 loss of enjoyment of life, loss of society and companionship, loss of
			 consortium (other than loss of domestic service), hedonic damages, injury to
			 reputation, and all other nonpecuniary losses of any kind or nature.
						(6)The term
			 State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
			 Samoa, the Northern Mariana Islands, any other territory or possession of the
			 United States, or any political subdivision of any such State, territory, or
			 possession, and (for purposes of subsection (h)) any foreign country.
						(7)The term
			 compensation means monetary or other compensation of any kind
			 provided in exchange for an individual’s services, but does not include—
							(A)reasonable
			 reimbursement or allowance for expenses actually incurred by such an
			 individual;
							(B)provision of
			 reasonable supplies, lodging, or transportation to such an individual;
			 or
							(C)such an
			 individual’s ordinary salary or compensation paid by his or her employer while
			 such individual is on leave from his or her ordinary duties with such employer
			 in order to provide disaster relief services.
							IIState Reform
			 Incentives
			201.Public Health
			 Service Act amendmentThe
			 Public Health Service Act is amended by adding at the end the following:
				
					XXXIMedical
				Liability Alternatives
						AIncentive
				payments
							3101.Incentive
				payments for medical liability reform
								(a)EligibilityA
				State that has enacted and is implementing an alternative medical liability law
				is eligible to receive an incentive payment in an amount determined by the
				Secretary, subject to the availability of appropriations for that
				purpose.
								(b)Contents of
				alternative medical liability lawAn alternative medical liability law shall
				contain any one or a combination of the following litigation
				alternatives:
									(1)Early
				offerWithin a time period to
				be determined by the State, a health care provider may offer to pay economic
				damages to an injured party. The injured party must be provided an equal amount
				of time to accept or reject the offer. Notification would not constitute an
				admission of liability. Evidence of an offer would be inadmissible in a health
				care lawsuit. Providers should be incentivized to make good faith offers as
				early as possible and patients should be incentivized to accept legitimate
				offers of compensation.
									(2)Healthcare
				CourtHealth Courts would
				provide a forum, either a bench or jury trial, where medical liability actions
				could be heard by judges specially trained in medical liability matters and who
				hear only medical liability cases.
									(3)I’m Sorry
				ProvisionIn any medical
				liability action, any and all statements, affirmations, gestures, or conduct
				expressing apology, sympathy, commiseration, condolence, compassion, fault, or
				a general sense of benevolence which are made by a healthcare provider to the
				plaintiff or a relative of the plaintiff which relate solely to the discomfort,
				pain, suffering, injury, or death as the result of the unanticipated outcome of
				the medical care shall be inadmissible as evidence of an admission of liability
				or as evidence of an admission against interest.
									(4)Voluntary
				Alternative Dispute ResolutionAlternatives to medical liability trials
				would be pursued through binding and nonbinding dispute processes and
				techniques, including but not limited to mediation and arbitration. Mediation
				is a private, facilitated negotiation in which parties discuss their dispute
				with the help of a neutral third party, whose role is to help the parties
				communicate with one another to reach an agreement or settlement. Arbitration
				is different from mediation in that the neutral arbitrator actually has the
				authority to make a decision about the dispute.
									(5)Expert Witness
				QualificationsAmendments to State statutory qualifications for
				those who may serve as medical expert witnesses at trial, including the
				creation of additional standards that medical expert witnesses must meet in
				order to ensure the testimony juries receive is presented by an individual with
				particularized expertise in the matter in question.
									(6)Other
				Alternatives Approved by the SecretaryAny other alternative the
				Secretary approves by rule as carrying out the purposes of this
				subtitle.
									(c)Use of Incentive
				PaymentsThe State shall, not
				later than 3 years after receipt of an incentive payment under this title, use
				that incentive payment to improve health care in that State.
								3102.State
				reports
								(a)Duty To
				reportEach State that
				accepts an incentive payment under this title shall thereafter submit annual
				reports to the Secretary describing the progress of that State in the
				implementation of that State’s alternative medical liability law.
								(b)Required
				contents of reportsEach such
				report shall contain, for the period covered by the report—
									(1)the number of health care lawsuits
				initiated in the State;
									(2)the average amount
				of time taken to resolve each lawsuit that is resolved in the State; and
									(3)the average cost
				of malpractice insurance in the State.
									3103.Reports by
				Secretary to Congress
								(a)Annual reports
				by SecretaryBeginning not
				later than one year after the date of the enactment of this title, the
				Secretary shall submit to Congress an annual report on the effect of the laws
				of each State that has received an incentive payment under this title in
				restoring reliability to that State’s medical justice system. Such report shall
				include any determination made by the Secretary under subsection (b).
								(b)Determination of
				effectiveness of laws
									(1)General
				ruleExcept as provided in paragraph (2), after a State makes 3
				reports under section 3102, the Secretary shall determine whether, during the
				period covered by such reports, those laws have brought about—
										(A)a reduction in the number of health care
				lawsuits initiated in the State;
										(B)a reduction in the
				amount of time required to resolve lawsuits in the State; and
										(C)a reduction in the
				cost of malpractice insurance in the State.
										(2)ExceptionIf
				the Secretary finds that litigation about the implementation of a State’s
				alternative medical liability laws has prevented those laws from having their
				expected effect, the Secretary may defer making the determination under
				paragraph (a) until the Secretary finds that 3 years have passed since that
				litigation ceased preventing those laws from having their expected
				effect.
									3104.Application of
				subtitle B to States with ineffective laws
								(a)General
				ruleExcept as otherwise
				provided in this section, if the Secretary determines under section 3103(b)
				that a State’s alternative medical liability laws have not brought about the
				results described in that section, beginning on the first day of the next
				succeeding year after that determination, that State, and any health care
				lawsuit commenced under the law of that State on or after that day, shall be
				subject to the provisions of subtitle B.
								(b)Statute of
				limitation for certain casesAny health care lawsuit commenced in
				a State while that State is subject to subtitle B, but arising from an injury
				that occurred before subtitle B began to apply in that State, shall continue to
				be governed by the statute of limitations in effect at the time the injury
				occurred.
								3105.Application
				required for payment
								(a)Application
				requiredEach State seeking
				an incentive payment under this title shall submit to the Secretary an
				application, at such time, in such manner, and containing such information as
				the Secretary may require.
								(b)Time limit for
				submission of applicationsThe Secretary may not accept any
				application under this subtitle later than 5 years after the date of the
				enactment of this Act.
								3106.Technical
				assistanceThe Secretary may
				provide technical assistance to the States applying for or awarded an incentive
				payment under this title.
							3107.RulemakingThe Secretary may make rules to carry out
				this title.
							3108.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this title such sums as may be
				necessary, to remain available until expended.
							3109.DefinitionsIn this title—
								(1)the term
				Secretary means the Secretary of Health and Human Services;
				and
								(2)the term
				State includes the District of Columbia, Puerto Rico, and each
				other territory or possession of the United States.
								BLiability limits
				for States with ineffective laws
							3111.ApplicationThis subtitle applies only in those States
				to which it is made applicable by subtitle A.
							3112.Encouraging
				speedy resolution of claimsThe time for the commencement of a health
				care lawsuit shall be 3 years after the date of manifestation of injury or 1
				year after the claimant discovers, or through the use of reasonable diligence
				should have discovered, the injury, whichever occurs first. In no event shall
				the time for commencement of a health care lawsuit exceed 3 years after the
				date of manifestation of injury unless tolled for any of the following—
								(1)upon proof of
				fraud;
								(2)intentional
				concealment; or
								(3)the presence of a
				foreign body, which has no therapeutic or diagnostic purpose or effect, in the
				person of the injured person.
								Actions by a
				minor shall be commenced within 3 years from the date of the alleged
				manifestation of injury except that actions by a minor under the full age of 6
				years shall be commenced within 3 years of manifestation of injury or prior to
				the minor’s 8th birthday, whichever provides a longer period. Such time
				limitation shall be tolled for minors for any period during which a parent or
				guardian and a health care provider or health care organization have committed
				fraud or collusion in the failure to bring an action on behalf of the injured
				minor.3113.Compensating
				patient injury
								(a)Unlimited Amount
				of Damages for Actual Economic Losses in Health Care LawsuitsIn
				any health care lawsuit, nothing in this subtitle shall limit a claimant’s
				recovery of the full amount of the available economic damages, notwithstanding
				the limitation in
				subsection (b).
								(b)Additional
				Noneconomic DamagesIn any health care lawsuit, the amount of
				noneconomic damages, if available, may be as much as $250,000, regardless of
				the number of parties against whom the action is brought or the number of
				separate claims or actions brought with respect to the same injury.
								(c)No Discount of
				Award for Noneconomic DamagesFor purposes of applying the
				limitation in
				subsection (b), future noneconomic damages
				shall not be discounted to present value. The jury shall not be informed about
				the maximum award for noneconomic damages. An award for noneconomic damages in
				excess of $250,000 shall be reduced either before the entry of judgment, or by
				amendment of the judgment after entry of judgment, and such reduction shall be
				made before accounting for any other reduction in damages required by law. If
				separate awards are rendered for past and future noneconomic damages and the
				combined awards exceed $250,000, the future noneconomic damages shall be
				reduced first.
								(d)Fair Share
				RuleIn any health care lawsuit, each party shall be liable for
				that party’s several share of any damages only and not for the share of any
				other person. Each party shall be liable only for the amount of damages
				allocated to such party in direct proportion to such party’s percentage of
				responsibility. Whenever a judgment of liability is rendered as to any party, a
				separate judgment shall be rendered against each such party for the amount
				allocated to such party. For purposes of this section, the trier of fact shall
				determine the proportion of responsibility of each party for the claimant’s
				harm.
								3114.Maximizing
				patient recovery
								(a)Court
				Supervision of Share of Damages Actually Paid to ClaimantsIn any
				health care lawsuit, the court shall supervise the arrangements for payment of
				damages to protect against conflicts of interest that may have the effect of
				reducing the amount of damages awarded that are actually paid to claimants. In
				particular, in any health care lawsuit in which the attorney for a party claims
				a financial stake in the outcome by virtue of a contingent fee, the court shall
				have the power to restrict the payment of a claimant’s damage recovery to such
				attorney, and to redirect such damages to the claimant based upon the interests
				of justice and principles of equity. In no event shall the total of all
				contingent fees for representing all claimants in a health care lawsuit exceed
				the following limits:
									(1)40 percent of the
				first $50,000 recovered by the claimant(s).
									(2)331/3
				percent of the next $50,000 recovered by the claimant(s).
									(3)25 percent of the
				next $500,000 recovered by the claimant(s).
									(4)15 percent of any
				amount by which the recovery by the claimant(s) is in excess of
				$600,000.
									(b)ApplicabilityThe
				limitations in this section shall apply whether the recovery is by judgment,
				settlement, mediation, arbitration, or any other form of alternative dispute
				resolution. In a health care lawsuit involving a minor or incompetent person, a
				court retains the authority to authorize or approve a fee that is less than the
				maximum permitted under this section. The requirement for court supervision in
				the first two sentences of
				subsection (a) applies only in civil
				actions.
								3115.Additional
				HEALTH benefitsIn any health
				care lawsuit involving injury or wrongful death, any party may introduce
				evidence of collateral source benefits. If a party elects to introduce such
				evidence, any opposing party may introduce evidence of any amount paid or
				contributed or reasonably likely to be paid or contributed in the future by or
				on behalf of the opposing party to secure the right to such collateral source
				benefits. No provider of collateral source benefits shall recover any amount
				against the claimant or receive any lien or credit against the claimant’s
				recovery or be equitably or legally subrogated to the right of the claimant in
				a health care lawsuit involving injury or wrongful death. This section shall
				apply to any health care lawsuit that is settled as well as a health care
				lawsuit that is resolved by a fact finder. This section shall not apply to
				section 1862(b) (42 U.S.C. 1395y(b)) or section 1902(a)(25) (42 U.S.C.
				1396a(a)(25)) of the Social Security
				Act.
							3116.Punitive
				damages
								(a)In
				GeneralPunitive damages may, if otherwise permitted by
				applicable State or Federal law, be awarded against any person in a health care
				lawsuit only if it is proven by clear and convincing evidence that such person
				acted with malicious intent to injure the claimant, or that such person
				deliberately failed to avoid unnecessary injury that such person knew the
				claimant was substantially certain to suffer. In any health care lawsuit where
				no judgment for compensatory damages is rendered against such person, no
				punitive damages may be awarded with respect to the claim in such lawsuit. No
				demand for punitive damages shall be included in a health care lawsuit as
				initially filed. A court may allow a claimant to file an amended pleading for
				punitive damages only upon a motion by the claimant and after a finding by the
				court, upon review of supporting and opposing affidavits or after a hearing,
				after weighing the evidence, that the claimant has established by a substantial
				probability that the claimant will prevail on the claim for punitive damages.
				At the request of any party in a health care lawsuit, the trier of fact shall
				consider in a separate proceeding—
									(1)whether punitive
				damages are to be awarded and the amount of such award; and
									(2)the amount of
				punitive damages following a determination of punitive liability.
									If a
				separate proceeding is requested, evidence relevant only to the claim for
				punitive damages, as determined by applicable State law, shall be inadmissible
				in any proceeding to determine whether compensatory damages are to be
				awarded.(b)Determining
				Amount of Punitive Damages
									(1)Factors
				consideredIn determining the amount of punitive damages, if
				awarded, in a health care lawsuit, the trier of fact shall consider only the
				following—
										(A)the severity of
				the harm caused by the conduct of such party;
										(B)the duration of
				the conduct or any concealment of it by such party;
										(C)the profitability
				of the conduct to such party;
										(D)the number of
				products sold or medical procedures rendered for compensation, as the case may
				be, by such party, of the kind causing the harm complained of by the
				claimant;
										(E)any criminal
				penalties imposed on such party, as a result of the conduct complained of by
				the claimant; and
										(F)the amount of any
				civil fines assessed against such party as a result of the conduct complained
				of by the claimant.
										(2)Maximum
				awardThe amount of punitive damages, if awarded, in a health
				care lawsuit may be as much as $250,000 or as much as two times the amount of
				economic damages awarded, whichever is greater. The jury shall not be informed
				of this limitation.
									(c)No Punitive
				Damages for Products That Comply With FDA Standards
									(1)In
				general
										(A)No punitive
				damages may be awarded against the manufacturer or distributor of a medical
				product, or a supplier of any component or raw material of such medical
				product, based on a claim that such product caused the claimant’s harm
				where—
											(i)(I)such medical product was
				subject to premarket approval, clearance, or licensure by the Food and Drug
				Administration with respect to the safety of the formulation or performance of
				the aspect of such medical product which caused the claimant’s harm or the
				adequacy of the packaging or labeling of such medical product; and
												(II)such medical product was so approved,
				cleared, or licensed; or
												(ii)such medical
				product is generally recognized among qualified experts as safe and effective
				pursuant to conditions established by the Food and Drug Administration and
				applicable Food and Drug Administration regulations, including without
				limitation those related to packaging and labeling, unless the Food and Drug
				Administration has determined that such medical product was not manufactured or
				distributed in substantial compliance with applicable Food and Drug
				Administration statutes and regulations.
											(B)Rule of
				constructionSubparagraph
				(A) may not be construed as establishing the obligation of the
				Food and Drug Administration to demonstrate affirmatively that a manufacturer,
				distributor, or supplier referred to in such subparagraph meets any of the
				conditions described in such subparagraph.
										(2)Liability of
				health care providersA health care provider who prescribes, or
				who dispenses pursuant to a prescription, a medical product approved, licensed,
				or cleared by the Food and Drug Administration shall not be named as a party to
				a product liability lawsuit involving such product and shall not be liable to a
				claimant in a class action lawsuit against the manufacturer, distributor, or
				seller of such product. Nothing in this paragraph prevents a court from
				consolidating cases involving health care providers and cases involving
				products liability claims against the manufacturer, distributor, or product
				seller of such medical product.
									(3)PackagingIn
				a health care lawsuit for harm which is alleged to relate to the adequacy of
				the packaging or labeling of a drug which is required to have tamper-resistant
				packaging under regulations of the Secretary of Health and Human Services
				(including labeling regulations related to such packaging), the manufacturer or
				product seller of the drug shall not be held liable for punitive damages unless
				such packaging or labeling is found by the trier of fact by clear and
				convincing evidence to be substantially out of compliance with such
				regulations.
									(4)ExceptionParagraph
				(1) shall not apply in any health care lawsuit in which—
										(A)a person, before
				or after premarket approval, clearance, or licensure of such medical product,
				knowingly misrepresented to or withheld from the Food and Drug Administration
				information that is required to be submitted under the
				Federal Food, Drug, and Cosmetic Act
				(21 U.S.C. 301 et seq.) or section 351 of the Public Health Service Act (42 U.S.C. 262) that
				is material and is causally related to the harm which the claimant allegedly
				suffered; or
										(B)a person made an
				illegal payment to an official of the Food and Drug Administration for the
				purpose of either securing or maintaining approval, clearance, or licensure of
				such medical product.
										3117.DefinitionsIn this subtitle:
								(1)Alternative
				dispute resolution system; ADRThe term alternative dispute
				resolution system or ADR means a system that provides for
				the resolution of health care lawsuits in a manner other than through a civil
				action brought in a State or Federal court.
								(2)ClaimantThe
				term claimant means any person who brings a health care lawsuit,
				including a person who asserts or claims a right to legal or equitable
				contribution, indemnity, or subrogation, arising out of a health care liability
				claim or action, and any person on whose behalf such a claim is asserted or
				such an action is brought, whether deceased, incompetent, or a minor.
								(3)Collateral
				source benefitsThe term collateral source benefits
				means any amount paid or reasonably likely to be paid in the future to or on
				behalf of the claimant, or any service, product, or other benefit provided or
				reasonably likely to be provided in the future to or on behalf of the claimant,
				as a result of the injury or wrongful death, pursuant to—
									(A)any State or
				Federal health, sickness, income-disability, accident, or workers’ compensation
				law;
									(B)any health,
				sickness, income-disability, or accident insurance that provides health
				benefits or income-disability coverage;
									(C)any contract or
				agreement of any group, organization, partnership, or corporation to provide,
				pay for, or reimburse the cost of medical, hospital, dental, or
				income-disability benefits; and
									(D)any other publicly
				or privately funded program.
									(4)Compensatory
				damagesThe term compensatory damages means
				objectively verifiable monetary losses incurred as a result of the provision
				of, use of, or payment for (or failure to provide, use, or pay for) health care
				services or medical products, such as past and future medical expenses, loss of
				past and future earnings, cost of obtaining domestic services, loss of
				employment, and loss of business or employment opportunities, damages for
				physical and emotional pain, suffering, inconvenience, physical impairment,
				mental anguish, disfigurement, loss of enjoyment of life, loss of society and
				companionship, loss of consortium (other than loss of domestic service),
				hedonic damages, injury to reputation, and all other nonpecuniary losses of any
				kind or nature. The term compensatory damages includes economic
				damages and noneconomic damages, as such terms are defined in this
				section.
								(5)Contingent
				feeThe term contingent fee includes all
				compensation to any person or persons which is payable only if a recovery is
				effected on behalf of one or more claimants.
								(6)Economic
				damagesThe term economic damages means objectively
				verifiable monetary losses incurred as a result of the provision of, use of, or
				payment for (or failure to provide, use, or pay for) health care services or
				medical products, such as past and future medical expenses, loss of past and
				future earnings, cost of obtaining domestic services, loss of employment, and
				loss of business or employment opportunities.
								(7)Health care
				lawsuitThe term health care lawsuit means any
				health care liability claim concerning the provision of health care goods or
				services or any medical product affecting interstate commerce, or any health
				care liability action concerning the provision of health care goods or services
				or any medical product affecting interstate commerce, brought in a State or
				Federal court or pursuant to an alternative dispute resolution system, against
				a health care provider, a health care organization, or the manufacturer,
				distributor, supplier, marketer, promoter, or seller of a medical product,
				regardless of the theory of liability on which the claim is based, or the
				number of claimants, plaintiffs, defendants, or other parties, or the number of
				claims or causes of action, in which the claimant alleges a health care
				liability claim. Such term does not include a claim or action which is based on
				criminal liability; which seeks civil fines or penalties paid to Federal,
				State, or local government; or which is grounded in antitrust.
								(8)Health care
				liability actionThe term health care liability
				action means a civil action brought in a State or Federal court or
				pursuant to an alternative dispute resolution system, against a health care
				provider, a health care organization, or the manufacturer, distributor,
				supplier, marketer, promoter, or seller of a medical product, regardless of the
				theory of liability on which the claim is based, or the number of plaintiffs,
				defendants, or other parties, or the number of causes of action, in which the
				claimant alleges a health care liability claim.
								(9)Health care
				liability claimThe term health care liability claim
				means a demand by any person, whether or not pursuant to ADR, against a health
				care provider, health care organization, or the manufacturer, distributor,
				supplier, marketer, promoter, or seller of a medical product, including, but
				not limited to, third-party claims, cross-claims, counter-claims, or
				contribution claims, which are based upon the provision of, use of, or payment
				for (or the failure to provide, use, or pay for) health care services or
				medical products, regardless of the theory of liability on which the claim is
				based, or the number of plaintiffs, defendants, or other parties, or the number
				of causes of action.
								(10)Health care
				organizationThe term health care organization means
				any person or entity which is obligated to provide or pay for health benefits
				under any health plan, including any person or entity acting under a contract
				or arrangement with a health care organization to provide or administer any
				health benefit.
								(11)Health care
				providerThe term health care provider means any
				person or entity required by State or Federal laws or regulations to be
				licensed, registered, or certified to provide health care services, and being
				either so licensed, registered, or certified, or exempted from such requirement
				by other statute or regulation.
								(12)Health care
				goods or servicesThe term health care goods or
				services means any goods or services provided by a health care
				organization, provider, or by any individual working under the supervision of a
				health care provider, that relates to the diagnosis, prevention, or treatment
				of any human disease or impairment, or the assessment or care of the health of
				human beings.
								(13)Malicious
				intent to injureThe term malicious intent to injure
				means intentionally causing or attempting to cause physical injury other than
				providing health care goods or services.
								(14)Medical
				productThe term medical product means a drug,
				device, or biological product intended for humans, and the terms
				drug, device, and biological product
				have the meanings given such terms in sections 201(g)(1) and 201(h) of the
				Federal Food, Drug and Cosmetic Act (21 U.S.C. 321(g)(1) and (h)) and section
				351(a) of the Public Health Service
				Act (42 U.S.C. 262(a)), respectively, including any component or raw
				material used therein, but excluding health care services.
								(15)Noneconomic
				damagesThe term noneconomic damages means damages
				for physical and emotional pain, suffering, inconvenience, physical impairment,
				mental anguish, disfigurement, loss of enjoyment of life, loss of society and
				companionship, loss of consortium (other than loss of domestic service),
				hedonic damages, injury to reputation, and all other nonpecuniary losses of any
				kind or nature.
								(16)Punitive
				damagesThe term punitive damages means damages
				awarded, for the purpose of punishment or deterrence, and not solely for
				compensatory purposes, against a health care provider, health care
				organization, or a manufacturer, distributor, or supplier of a medical product.
				Punitive damages are neither economic nor noneconomic damages.
								(17)RecoveryThe
				term recovery means the net sum recovered after deducting any
				disbursements or costs incurred in connection with prosecution or settlement of
				the claim, including all costs paid or advanced by any person. Costs of health
				care incurred by the plaintiff and the attorneys’ office overhead costs or
				charges for legal services are not deductible disbursements or costs for such
				purpose.
								(18)StateThe
				term State has the same meaning as that term has for the purposes
				of subtitle A.
								3118.Effect on
				other laws
								(a)Vaccine
				Injury
									(1)To the extent that
				title XXI establishes a Federal rule of law applicable to a civil action
				brought for a vaccine-related injury or death—
										(A)this subtitle does
				not affect the application of the rule of law to such an action; and
										(B)any rule of law
				prescribed by this subtitle in conflict with a rule of law of title XXI shall
				not apply to such action.
										(2)If there is an
				aspect of a civil action brought for a vaccine-related injury or death to which
				a Federal rule of law under title XXI of this Act does not apply, then this
				subtitle or otherwise applicable law (as determined under this subtitle) will
				apply to such aspect of such action.
									(b)Other Federal
				LawExcept as provided in this section, nothing in this subtitle
				shall be deemed to affect any defense available to a defendant in a health care
				lawsuit or action under any other provision of Federal law.
								3119.State
				flexibility and protection of states’ rights
								(a)Health Care
				LawsuitsThe provisions governing health care lawsuits set forth
				in this subtitle preempt, subject to subsections (b) and (c), State law to the
				extent that State law prevents the application of any provisions of law
				established by or under this subtitle. The provisions governing health care
				lawsuits set forth in this subtitle supersede chapter 171 of title 28, United
				States Code, to the extent that such chapter—
									(1)provides for a
				greater amount of damages or contingent fees, a longer period in which a health
				care lawsuit may be commenced, or a reduced applicability or scope of periodic
				payment of future damages, than provided in this subtitle; or
									(2)prohibits the
				introduction of evidence regarding collateral source benefits, or mandates or
				permits subrogation or a lien on collateral source benefits.
									(b)Protection of
				States’ Rights and Other Laws(1)Any issue that is not
				governed by any provision of law established by or under this subtitle
				(including State standards of negligence) shall be governed by otherwise
				applicable State or Federal law.
									(2)This subtitle shall not preempt or
				supersede any State or Federal law that imposes greater procedural or
				substantive protections for health care providers and health care organizations
				from liability, loss, or damages than those provided by this subtitle or create
				a cause of action.
									(c)State
				FlexibilityNo provision of this subtitle shall be construed to
				preempt—
									(1)any State law
				(whether effective before, on, or after the date of the enactment of this Act)
				that specifies a particular monetary amount of compensatory or punitive damages
				(or the total amount of damages) that may be awarded in a health care lawsuit,
				regardless of whether such monetary amount is greater or lesser than is
				provided for under this subtitle, notwithstanding
				section 4(a); or
									(2)any defense
				available to a party in a health care lawsuit under any other provision of
				State or Federal
				law.
									.
			
